Maulsby, J.,
dissented.
The second appeal must be dismissed. It purports to have been taken from a refusal of the Court after the motion to strike out had been decided, to take any action on a petition of the appellant asking the Judge to certify to this Court, as *542part of the record in the preceding appeal, a certain affidavit of his counsel made some time after the motion had been decided, and also from the refusal of the Court to certify to us one of its rules. We are utterly at a loss to perceive how an appeal can be held to lie from this action of the Court. Wc have nothing to do, as affecting that judgment, with what 'Occurred,after the judgment overruling the motion was pronounced. In deciding that appeal, we are confined to the record of what took place up to the time of the judgment appealed from. But even if the matter were before us for review, there can be no doubt of the entire propriety of the action of the Judge in the premises as explained in his second opinion.

Appeal dismissed.

(Decided 26th January, 1871.)